department of the treasury internal_revenue_service release number release date date legend org organization name xx date org address person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities and have failed to file information returns as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office hopkins plaza rm baltimore md taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce st dallas texas ah sec_4 taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f both sec_86a name of taxpayer explanation of items schedule no or exhibit year period ended department of the preasury - internal_revenue_service december 20nn org legend org organization name xx date emp-1 emp issue whether the organization should continue to qualify for exemption under internal_revenue_code sec_501 facts despite multiple attempts via correspondence the organization failed to comply with the request to schedule an appointment for examination of the organization's books_and_records the the organization was selected for examination for the period ending december 20xx initial contact letter and information_document_request was sent to the organization on march 20xx the organization did not respond by the requested due_date and on april 20xx the the return receipt initial contact letter was sent again certified mail return receipt requested was signed for by emp-1 and received in the internal_revenue_service office on april 20xx due to no response in the letter dated may 20xx the organization was informed that failure to comply with the request to begin the examination by june 20xx could result in the correspondence was returned to the revocation of the organization's exempt status internal_revenue_service office as unclaimed on june 20xx to date no appointment has been scheduled for the examination of the organization’s books_and_records law fund organized or foundation and operated exclusively for sec_501 of the internal_revenue_code describes corporations and any community chest charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office religious or this title for the collection thereof of the internal_revenue_code provides that every person liable for any_tax sec_6001 imposed by shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title form 886-acrev department of the treasury - internal_revenue_service page -1- poet 886a department of the ercasury internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org december 20xx sec_1_501_c_3_-1 of the federal tax regulations describes organizations organized and or educational operated for religious charitable scientific testing for public safety purposes or for the prevention of cruelty to children or animals literary tax regulation federal sec_1_501_c_3_-1 organization described in sec_501 operated exclusively for one or more of organization fails to meet either the organizational_test or the operational_test it is not exempt details an an organization must be both organized and an the purposes specified in such section be exempt as order that to in if federal tax regulation sec_1_501_c_3_-1 define the term exempt_purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section the organizational_test exclusively for one or more exempt purposes only if this section as its articles as defined in subparagraph of this paragraph is detailed in sec_1_501_c_3_-1 its articles of organization referred to an organization is organized in a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes in section sec_1_501_c_3_-1 states in order to be exempt as an organization federal tax regulation described operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term ‘exempt purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section organized and organization c must both be an federal tax regulation sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 federal tax regulations sec_1_6001-1 states that the books_or_records required by this section all times available for inspection by authorized internal revenue officers or shall be kept at employees and shall in the administration of any internal revenue law be retained as long as the contents thereof may be material form 886-acrev department of the treasury - internal_revenue_service page -2- schedule no or exhibit year period ended born rr6oa department of the tress - internal_revenue_service name of taxpayer explanation of items org december 20xnx federal tax regulations section sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring and into of subtitle a of the code sec_6033 and chapter of subtitle d of the following chapter code its exempt status and administering the provisions of subchapter_f sec_501 federal tax regulations sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district its exempt status and to director for the purpose of enabling him to inquire further into administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the file the required information_return or otherwise to service held that the failure or inability to comply with the provisions of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the internal_revenue_code and federal tax regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion the not comply with since the organization did internal revenue service’s request for examination we can not determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code it is the irs's position that the organization failed to meet the operational_test for an organization exempt under sec_501 of since the organization does not meet the requirements of the sec_1_501_c_3_-1 it is our position that their tax exempt status be revoked as an examination of the form_990 for the period ending december 20xx was not completed accordingly the organization's exempt status is revoked effective january 20xx internal_revenue_code form 886-arev department of the treasury - internal_revenue_service page -3- ae5nia 886a name of taxpayer org _ department of the preasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx legend org organization name xx date emp-1 emp issue whether the organization should continue to qualify for exemption under internal_revenue_code sec_501 facts despite multiple attempts via correspondence the organization failed to comply with the request to schedule an appointment for examination of the organization’s books_and_records the organization was selected for examination for the period ending december initial contact letter and information_document_request was sent to the organization on march 20xx the organization did not respond by the requested due_date and on april initial contact letter was sent again certified mail return receipt requested was signed for by emp-1 and received in the internal_revenue_service office on april due to no response in the letter dated may failure to comply with the request to begin the examination by june revocation of the organization’s exempt status internal_revenue_service office as unclaimed on june 20xx the the return receipt 20xx 20xx the organization was informed that 20xx could result in the correspondence was returned to the 20xx 20xx the to date no appointment has been scheduled for the examination of the organization's books_and_records law fund or foundation organized and operated exclusively sec_501 of the internal_revenue_code describes corporations and any community chest charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office religious for or this title for the collection thereof sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title form 886-a cev department of the treasury - internal_revenue_service page -1- koun 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service org december 20nnx sec_1_501_c_3_-1 of the federal tax regulations describes organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals tax regulation federal sec_1_501_c_3_-1 organization described in sec_501 operated exclusively for one organization fails to meet either the organizational_test or the operational_test it an an organization must be both organized and an the purposes specified be exempt as such section is not exempt or more of order to details that in in if federal tax regulation sec_1_501_c_3_-1 define the term exempt_purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section the organizational_test exclusively for one or more exempt purposes only if this section as its articles as defined in subparagraph of this paragraph is detailed in sec_1_501_c_3_-1 an organization is organized its articles of organization referred to in a limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as b an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes in section federal tax regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term ‘exempt purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section organization organized c must be both an federal tax regulation sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 federal tax regulations sec_1_6001-1 states that the books_or_records required by this section all times available for inspection by authorized internal revenue officers or shall be kept at employees and shall in the administration of any internal revenue law be retained as long as the contents thereof may be material form 886-a rev department of the treasury p y - internal_revenue_service page -2- department of the preasury - internal_revenue_service explanation of items horn 286a name of taxpayer org schedule no or exhibit year period ended december 20xnx federal tax regulations section sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code federal tax regulations sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district its exempt status and to director for the purpose of enabling him to inquire further into administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the internal_revenue_code and federal tax regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion the not comply with the organization did since internal revenue service’s request for examination we can not determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code it is the irs's position that the organization failed to meet the operational_test for an organization exempt under sec_501 of since the organization does not meet the requirements of the sec_1_501_c_3_-1 it is our position that their tax exempt status be revoked as an examination of the form_990 for the period ending december 20xx was not completed accordingly the organization's exempt status is revoked effective january 20xx internal_revenue_code form 886-acre deparonent of the treasury - internal_revenue_service page -3-
